1.	Applicant argues that Urimoto does not teach or suggest “each of the capacitor is arranged between adjacent bridge circuits of the respective phase”.

2.	The examiner’s response is that the mechanical arrangement of applicant Fig. 3B and Urimoto Fig. 1 may be different, however, the electrical functionality of both circuits (applicant Fig. 3B and Urimoto Fig. 1) is absolutely the same.

3.	This action is made FINAL.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is (571)272-2072.  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Wednesday, February 17, 2021